{¶ 16} I agree with the majority's conclusion that the judgment of the trial court be reversed. I, however, conclude not only that the trial court failed to exercise its discretion, but that it can reach only one decision under the circumstances of this case: to allow appellant an extension of time to file objections with an accompanying transcript.
 {¶ 17} Appellant requested one extension of only ten days beyond the date the transcript would be completed; appellee did not oppose the requested extension. Moreover, nothing in the record suggests appellant's request was designed to delay the proceedings. Indeed, even had appellant filed objections within 14 days of the magistrate's decision, the trial court could not have considered the objections until the transcript was completed, as a meaningful review of the objections required the transcript.
 {¶ 18} Because appellee did not oppose appellant's valid request for an extension of time, and the record reflects neither unreasonable delay nor prejudice to appellee from the requested extension, I would reverse and remand this matter for the trial court to consider and rule on appellant's objections prior to determining whether to adopt the magistrate's decision.